UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-2334


DEREK N. JARVIS,

                Plaintiff - Appellant,

          v.

GEICO INSURANCE COMPANY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:09-
cv-02638-RWT)


Submitted:   February 25, 2010             Decided:   March 2, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derek N. Jarvis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Derek   N.    Jarvis     appeals   the   district      court’s    order

dismissing his civil action for lack of jurisdiction.                       We have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                       Jarvis

v.   GEICO    Ins.   Comp.,     No.   8:09-cv-02638-RWT      (D.    Md.    Nov.   13,

2009).       We dispense with oral argument because the facts and

legal    contentions      are   adequately      presented    in    the     materials

before   the    court     and   argument     would    not   aid    the    decisional

process.

                                                                            AFFIRMED




                                         2